UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE
SERVICES
November 25, 2013

Guy M. McBride, Ph.D.
5309 Lisa Lane
Hickory, North Carolina 28602
Dear Dr. McBride:
This is in response to your letter to the Office of Special Education Programs (OSEP), Office of
Special Education and Rehabilitative Services at the U.S. Department of Education
(Department). In your letter, you raise concerns about the criteria used by the State of Maine for
the identification of children with specific learning disabilities, specifically the use of what you
refer to as “cognitive referencing.”
Thank you for sharing your concerns with the Department. OSEP received a similar letter from
Buckley J. Hugo, regarding Maine’s criteria for identification of children with specific learning
disabilities, and we are enclosing OSEP’s response to that letter because, in it, we address
concerns that are similar to yours. As a result of the concerns raised by you and Mr. Hugo
regarding the Maine Unified Special Education Regulations at §VII.2.L(2)(a) and the Maine
Department of Education’s Learning Disability Evaluation Report, OSEP is working with the
Maine State Director of Special Education to resolve this matter.
We thank you for your continued interest in children with disabilities in Maine. If you have
additional questions, please do not hesitate to contact Jennifer Wolfsheimer at 202-245-6090 or
by email at Jennifer.Wolfsheimer@ed.gov.
Sincerely,

Melody Musgrove, Ed.D.
Director
Office of Special Education Programs
cc: State Director of Special Education
Enclosure

